Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The references cited in the IDS, submitted on 05/26/2020, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al. (US PGPub 2017/0096703) in view of Baumgartner, et al.  (“A new approach to image segmentation with two-dimensional hidden Markov models.” (2013, September)  BRICS Congress on Computational Intelligence and 11th Brazilian Congress on Computational Intelligence (pp. 213-222))
As to Claim 1, Dolan teaches a method of using a sequencing cell, the method comprising: 
applying a voltage across the sequencing cell, the sequencing cell including a nucleic acid, wherein the applied voltage includes an alternating signal having a first portion and a second portion relative to a reference voltage (¶¶117, 165 and 222); 
acquiring, during the first portion of the alternating signal, a plurality of signal values from the sequencing cell, wherein during the first portion of the alternating signal a tag molecule is threaded in a nanopore of the sequencing cell, the tag molecule corresponding to a particular nucleotide, wherein the signal value varies over time (¶85 teaches “as a marker with a distinct signal”; ¶139 and ¶161); 
acquiring a plurality of correlated signal values that are correlated with respective values of the plurality of acquired signal values thereby forming a plurality of two-dimensional data points, wherein the plurality of two-dimensional data points comprise values in a first dimension that equal the plurality of acquired signal value and values in a second dimension that equal the plurality of correlated signal values (¶280 teaches “provides a two-dimensional matrix of counts of possible types of k-mer state in the estimates against actual possible types of k-mer state”); and
Dolan is silent as to computing a plurality of transformed signal values by applying a two-dimensional transformation to the plurality of two-dimensional data points, wherein the two-dimensional transformation compensates for a variation of the acquired signal value.
	Baumgartner teaches a plurality of transformed signal values by applying a two-dimensional transformation to the plurality of two-dimensional data points, wherein the two-dimensional transformation compensates for a variation of the acquired signal value (p. 214).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings. Dolan teaches the use of Viterbi Algorithm (¶331) and Baumgartner teaches the methodology in which to use the Viterbi Algorithm (p.214).  
	
As to Claim 2, Dolan  teaches wherein the plurality of correlated signal values are determined by computing a plurality of integrated histories of a plurality of acquired voltages (¶143 “voltage across”; ¶260-270).

As to Claim 4, Dolan teaches wherein the two-dimensional transformation is a matrix multiplication (¶¶197-198).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrall et al. (US PGPub 2014/0248608) in view of Baumgartner, et al.  (“A new approach to image segmentation with two-dimensional hidden Markov models.” (2013, September)  BRICS Congress on Computational Intelligence and 11th Brazilian Congress on Computational Intelligence (pp. 213-222))
As to Claim 9,  Barrall teaches a method of using a sequencing cell (Abstract), the method comprising: 
obtaining a plurality of measured signal values for a sequencing cell having a voltage applied across the sequencing cell, the cell including a nucleic acid, wherein the applied voltage includes an alternating signal having a first portion and a second portion relative to a reference voltage (¶8, ¶15, and ¶81); 
determining a first set of signal values measured during the first portion of the alternating signal (¶81; ¶145, A37); 
creating a histogram from the first set of signal values (¶36); 
determining a normalization factor by identifying a peak in the histogram, wherein the peak corresponds to an open channel signal value of the sequencing cell (¶42); 
determining a second set of signal values measured during the first portion of the alternating signal (¶27 and ¶¶42-46); and 
normalizing at least one value in the second set of signal values using the normalization factor to obtain at least one normalized signal value (¶42).
	It would be obvious to the skilled artisan to use peak values to generate the histograms. 

As to claim 10,  Barrall teaches wherein identifying the peak in the histogram comprises choosing a largest amplitude peak to be the peak that corresponds to the open channel signal value of the sequencing cell (¶36).



Allowable Subject Matter
Claims 3, 5-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “wherein the plurality of correlated signal values are a plurality of acquired signal values that are acquired during the second portion of the alternating signal, wherein during the second portion of the alternating signal, no tag molecule is threaded in the nanopore of the sequencing cell”  as set forth in claims 3.

The prior art does not teach or suggest “further comprising: computing a normalization factor based on a histogram of the plurality of transformed signal values; normalizing the plurality of transformed signal values using the normalization factor to obtain a plurality of normalized signal values; and identifying one or more states of the nanopore based on the plurality of normalized signal values” as set forth in claim 5-7.

The prior art does not teach or suggest “determining the two-dimensional transformation to be the transformation that reduces the variation of the plurality of signal values, wherein the two-dimensional transformation is applied to the plurality of two-dimensional data points and wherein the two-dimensional transformation compensates for the voltage offset shift of the cell” as set forth in claim 8.

The prior art does not teach or suggest “ wherein identifying the peak in the histogram comprises choosing a second largest amplitude peak to be the peak that corresponds to the open channel signal value of the sequencing cell when a signal value of the second largest amplitude peak is within a range of signal values that define an open channel range and a signal value of the largest amplitude peak is outside the range of signal values” as set forth in claim 11-13.

Claims 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest “when a tag molecule is threaded in a nanopore of the sequencing cell, the tag molecule corresponding to a particular nucleotide; determining a second set of one or more signal values measured during the first portion of the alternating signal, when the tag molecule is not threaded in the nanopore of the sequencing cell; determining a third set of one or more signal values measured during the second portion of the alternating signal when the tag molecule is not threaded in the nanopore of the sequencing cell; subtracting, from the first set of one or more signal values, corresponding values of the third set of one or more signal values thereby generating a first set of one or more zero point compensated signal values; and subtracting, from the second set of one or more signal values, corresponding values of the third set of one or more signal values to generate a second set of one or more zero point compensated signal values” as set forth in claims 14-17 in combination with the remaining dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852